Exhibit 10.1

Non-Employee Director Compensation Program

All of our non-employee directors receive equity awards and annual cash
retainers. The cash retainers are paid on a quarterly basis. The annual
retainers are set forth below:

 

     Annual Fees (1)  

Board member

   $ 65,000   

Lead Independent Director

   $ 140,000   

Audit Committee Chair

   $ 42,500   

Audit Committee member

   $ 17,500   

Compensation Committee Chair

   $ 40,000   

Compensation Committee member

   $ 15,000   

Nominating and Corporate Governance Committee Chair

   $ 30,000   

Nominating and Corporate Governance Committee member

   $ 10,000   

 

(1) Lead Independent Director retainer includes Board member retainer ($65,000).
Standing committee chairperson retainer includes the chairperson’s member
retainer; chairperson does not receive a separate member retainer.

In addition to the annual retainers, each non-employee director receives a
per-meeting fee of $1,000 for each meeting of the Board and each standing
committee that the director is a member of after the first eight meetings of
each corporate body in a fiscal year.

Each new non-employee director elected to our Board is automatically granted an
initial restricted stock unit award with a total grant date value of up to
$375,000. $150,000 of the initial restricted stock unit award (the “One-Time
Award”) vests in equal annual installments on each of the first, second and
third anniversaries of the date of grant. $225,000 of the initial restricted
stock unit award (the “Annual Award”) vests in equal quarterly installments from
the date of grant to our next annual meeting of stockholders; provided that if a
director joins our Board on a date other that the date of our annual meeting,
the value of such director’s Annual Award is prorated based on the number of
months from the date of the director’s election to the date of our next annual
meeting. The number of units subject to the initial restricted stock unit award
is determined by dividing the total value of the award by the fair market value
of a share of our common stock on the date of grant, with the number of shares
rounded down to the nearest whole share.

Each non-employee director who is re-elected to our Board automatically receives
a restricted stock unit award, as of the date of the annual meeting, to cover a
number of shares of our common stock determined by dividing (A) $225,000 by
(B) the fair market value of a share of our common stock on the date of the
annual meeting, with the number of shares rounded down to the nearest whole
share. These annual restricted stock unit awards vest in equal quarterly
installments during the first twelve months following the date of grant.

For each of the automatic restricted stock awards, all unvested awards
immediately vest upon (i) death or disability of the director, (ii) separation
from the Board (for any reason other than through voluntary resignation before
the next succeeding annual meeting) and (iii) a change of control. Each
non-employee director may elect to defer receipt of the shares issued upon the
settlement of the vested restricted stock units until the earliest of the
following to occur: (i) five years from the date of grant; (ii) separation from
the Board (for any reason) and (iii) a change of control. Disability is as
defined in our equity incentive plans. For purposes of the restricted stock unit
awards, a change of control is as defined in our equity incentive plans. Each
director may make an irrevocable, annual election to receive restricted stock
units in lieu of the director’s annual cash fee as a Board member on a
dollar-for-dollar basis.

The Board has stock ownership guidelines for our non-employee directors. The
guidelines provide that, after a period of five years of service as a director,
each non-employee director should hold our equity securities with a value of at
least five times such non-employee director’s annual Board member cash retainer.